Wyly, J.
The defendants appeal from the judgment against them *659for $2085 45, with recognition of furnisher of supplies privilege ón their crops.
They assign as error oí law that of the account sued on, items amounting in the aggregate, to $378 98. were not necessary supplies; and therefore, the privilege to that extent should be reduced. The items objected to, consisting mainly of tobacco, pipes, whisky, cards, perfumery, etc., etc., are in no sense supplies necessary to make acrop. 23 An. 469. For such supplies the law allows no privilege.
It is therefore ordered that the judgment be amended by reducing the amount of the privilege three hundred and seventy eight dollars and ninety-eight, cents, and .as thus amended let'it be affirmed, appellee paying costs of appeal.